 1   LONGYEAR, O’DEA & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendant, COUNTY OF SACRAMENTO
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9              EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
10
11   TRACY ARISPE, individually and as              ) Case No.: 2:18-cv-02017-JAM-AC
     successor-in-interest to Decedent NOLAN        )
12   CORNETT,                                       ) STIPULATION FOR VOLUNTARY
                                                    ) DISMISSAL AND ORDER
13                  Plaintiff,                      )
                                                    )
14          vs.                                     )
                                                    )
15   COUNTY OF SACRAMENTO, a municipal )
     corporation; FULTON-ELCAMINO PARKS )
16   AND RECREATION DISTRICT, a municipal )
     corporation; and DOES 1-50, inclusive, jointly )
17   and severally.                                 )
                                                    )
18                  Defendants.                     )
19
20         Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii), IT IS STIPULATED by and

21   between the parties hereto that this action be dismissed with prejudice. Each party to bear their

22   own attorneys’ fees and costs.

23         It is so stipulated.

24   ///

25   ///

26   ///

27   ///

28   ///



                       STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER - 1
 1   Dated: July 17, 2019                      LONGYEAR, O’DEA & LAVRA, LLP
 2
 3                                             By: /s/ Nicole M. Cahill ________________
                                                      VAN LONGYEAR
 4                                                    NICOLE M. CAHILL
                                                      Attorneys for Defendant,
 5                                                    County of Sacramento
 6
 7   Dated: July 17, 2019                      LAW OFFICE OF JOHN L. BURRIS
 8
 9                                             By: _/s/ Patrick Buelna (as authorized 7/12/19)
                                                      PATRICK BUELNA
10                                                    Attorneys for Plaintiffs
11   Dated: July 17, 2019                      ANGELO, KILDAY & KILDUFF, LLP
12
13                                             By: /s/ Derick E. Konz (as authorized 7/17/19)
                                                      DERICK E. KONZ
14                                                    Attorneys for Defendant Fulton-El Camino
                                                      Park and Recreation District
15
16
17                                            ORDER
18
19          IT IS SO ORDERED:

20
     Dated: July 18, 2019                      /s/ John A. Mendez____________________
21
                                               JUDGE OF THE U.S. DISTRICT COURT
22                                             EASTERN DISTRICT OF CALIFORNIA

23
24
25
26
27
28


                     STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER - 2
